The plaintiffs sue to recover upon defendant's promise to pay them the reasonable value of their services as architects in forming and drawing plans and in making estimates for a dwelling-house.
The defendant confines her appeal to her third ground, by which she seeks to have fifteen of the twenty-eight paragraphs of the finding stricken out and forty-eight of the paragraphs of her draft-finding added. The principal purpose of these changes in and additions to the finding is to have it appear that the plaintiffs agreed to prepare plans and specifications for a dwelling which could be built for $30,000, and this they have never done. The main issue of the appeal is as to whether the plaintiffs did make such an agreement. *Page 750 
The trial court has found that the plaintiffs never made such an agreement. As we read the evidence upon this point it was conflicting and the trial court's finding in this particular is not unreasonable, hence this finding must stand.
None of the other findings, if changed as defendant desires, would affect the conclusions reached by the trial court. But since in most particulars they either follow the evidence or were made on conflicting evidence, the defendant's claimed errors are not well taken.
   There is no error.